United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2971
                                   ___________

James Juszczyk,                       *
                                      *
             Plaintiff–Appellant,     *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
Michael J. Astrue, Commissioner       *
of Social Security,                   *
                                      *
             Defendant–Appellee.      *
                                  __________

                             Submitted: April 18, 2008
                                Filed: September 15, 2008
                                 ___________

Before LOKEN, Chief Judge, JOHN R. GIBSON and MELLOY, Circuit Judges.
                              ___________

MELLOY, Circuit Judge.

      James Juszczyk applied for disability insurance benefits under Title II of the
Social Security Act, 42 U.S.C. § 401 et seq. His application was denied, and a timely
request for hearing was filed. After a hearing, an administrative law judge of the
Social Security Administration again denied Juszczyk’s application, finding he was
not under a “disability” as defined in the Act. The Appeals Council denied Juszczyk’s
request for review, and the district court1 affirmed. Juszczyk appeals, and we affirm
the decision of the district court.

                                          I.

       In October 2000, Juszczyk was seriously injured in an auto accident that also
injured his wife and resulted in his son’s death. This accident caused Juszczyk to
suffer crushed bones, multiple fractures, and trauma, and left him with residual pain,
limitation on motion, and a left shoulder disorder. Juszczyk also suffers from
depression and anxiety.

      The administrative record included hearing testimony from Juszczyk;
Juszczyk’s wife; a vocational expert; and a medical expert, Dr. Seymour Liberman.
Dr. Liberman testified from the medical records created by Juszczyk’s treating
psychologist, Dr. John H. Stanley, and another psychologist, Dr. Robert Pulcher. The
record also included reports completed by Dr. Stanley and Dr. Pulcher, as well as
reports from Dr. Heather Flageman and Dr. Kathleen King. The record also contains
Juszczyk’s employment records and questionnaires he filled out assessing his own
mental limitations.

       At the administrative hearing, Juszczyk testified extensively and detailed
several physical and mental complications, which, if accepted as credible, would
likely entitle him to disability benefits. Juszczyk’s wife testified that Juszczyk
suffered depression. She said some days he cannot leave the apartment because
“[t]hings get to him, like Father’s Day or anniversaries of accidents.” She testified
that he had had a very close relationship with their son who died in the accident.



1
 The Honorable Gary A. Fenner, United States District Judge for the Western District
of Missouri.

                                         -2-
       In January 2005, Dr. Stanley, Juszczyk’s treating psychologist before and after
the October 2000 accident, determined Juszczyk had severe mental limitations—other
treatment providers did not assess Juszczyk’s mental limitations as severely. Dr.
Stanley assessed Juszczyk’s Global Assessment of Functioning (GAF) score at 35 to
40.2 Dr. Stanley’s report identified Juszczyk as having, inter alia, “very low
frustration tolerance,” poor memory, recurrent panic attacks, paranoia, anxiety,
hostility and irritability, problems with mood and personality, and suicidal ideation.
Dr. Stanley determined that Juszczyk could be expected to be absent from work more
than three times a month and that he had poor or no ability to maintain regular
attendance, to be on time, to work in proximity with others without being unduly
distracted, or to perform at a constant pace. Dr. Stanley reported that Juszczyk had
moderate limitations on his daily living activities, marked difficulties maintaining
social functioning, and constant deficiencies of concentration, persistence, or pace
resulting in failure to complete tasks in a timely manner.

       In addition to the January 2005 report, the record also included additional
reports from Dr. Stanley. In January 1998, more than two years before the accident,
Dr. Stanley reported Juszczyk had thoughts of suicide, anxiety, mood swings,
irritability, and difficulty concentrating. Juszczyk was easily distracted, he forgot
where he put things, he would dwell and obsess over problems, and he found it hard
to tolerate interruption. Dr. Stanley diagnosed Juszczyk with adult attention deficit
disorder and obsessive compulsive traits. In August 2001, almost a year after the
accident, Dr. Stanley again assessed Juszczyk’s mental impairments. In a space on
a reporting form where Stanley was asked to “[d]escribe any evidence of a mental
problem which impacts the patient’s ability to perform basic tasks and make decisions
required for daily living,” he responded that Juszczyk was “[c]ompetitive” and “hard

2
 “[T]he Global Assessment of Functioning Scale is used to report ‘the clinician’s
judgment of the individual’s overall level of functioning.’” Hudson ex rel. Jones v.
Barnhart, 345 F.3d 661, 662 n.2 (8th Cir. 2003) (quoting Diagnostic and Statistical
Manual of Mental Disorders 32 (4th ed. Text Revision 2000)).

                                         -3-
working,” yet also “impulsive,” and had difficulties in sustaining concentration and
maintaining focus. In April 2004, Dr. Stanley noted his primary diagnosis for
Juszczyk was post traumatic stress disorder, adult attention deficit disorder, and
obsessive compulsive disorder with panic attacks. Dr. Stanley determined Juszczyk
was permanently incapacitated and would be unable to engage in full-time
employment on a regular basis at a normal wage rate that would fit his age, training,
and experience.

       In November 2000, Dr. Flageman, one of the reviewing physicians, reported
that Juszczyk was “very frustrated” because he did not remember the details of his
accident and that he heard a “mechanical, grating” sound when he tried to sleep. She
noted he suffered from grief and acute post traumatic stress disorder, and her
recommendation was to continue with normal grief evaluation and to begin
counseling.

       The record also contained numerous questionnaires in which Juszczyk assessed
his mental impairments over the course of many years. He repeatedly noted he had
moderate problems with depression, mood swings, anger outbursts, and anxiety and
panic. On occasion, he identified these problems as serious. He also indicated
moderate problems with crying episodes and thoughts of self-harm. Also included in
the record were Juszczyk’s earnings records from 1977 until 2000, which indicated
Juszczyk’s annual earnings varied widely. During this period, Juszczyk’s regular
earnings exceeded $8,000 in only seven of the twenty-four years.

       Dr. Seymour Liberman, a medical expert who reviewed Juszczyk’s medical
records, testified as to Juszczyk’s physical and mental impairments. A few months
after the accident, Juszczyk had difficulties with his shoulders and elbows. He was
able to put on a pullover shirt, comb and brush his hair, turn a doorknob and pull up
his trousers, although he was unable to bring food to his mouth with his right hand and
had difficulty opening jars. Medical records indicate that Juszczyk could occasionally

                                         -4-
lift twenty pounds, and frequently ten pounds. He could stand, walk, and sit six out
of eight hours. Additionally, Dr. Liberman testified that based on these records, a few
months after the accident, Juszczyk could only occasionally climb stairs, balance,
kneel, crouch, or crawl. Dr. Liberman testified he did not have any recent information
on Juszczyk’s physical capabilities, and that more recent problems with his right
shoulder may have resulted in these problems increasing.

       Regarding Juszczyk’s mental impairments, Dr. Liberman testified that Juszczyk
suffers from multiple psychological problems—including attention deficit disorder,
post traumatic stress disorder, and severe obsessive compulsive traits—and that he
possibly suffers from bipolar disorder. Dr. Liberman also testified that the record
includes conflicting evidence as to the severity of Juszczyk’s mental impairments.

       Around the same time Dr. Stanley issued his report assessing Juszczyk’s GAF
at 35 to 40, another psychologist, Dr. Pulcher, assessed Juszczyk’s GAF at 50. Dr.
Pulcher’s report concluded that although Juszczyk needed therapy and possibly
medication, “[t]here [were] no indications of any mental impairments that would keep
[him] from working.” Dr. Pulcher rated Juszczyk’s abilities highly, reporting he had
a “more than satisfactory” ability to follow work rules, deal with the public, interact
with supervisors, handle work stress, and maintain attention and concentration, and
a “limited but satisfactory” ability to relate to his co-workers, use judgment, and
function independently. In all other areas, Dr. Pulcher found Juszczyk’s abilities were
either “more than satisfactory” or “not limited by a mental impairment.” Dr. Pulcher
administered multiple psychological tests, and most of the test results indicated
Juszczyk’s mental abilities were average to mildly impaired. While Juszczyk’s results
on one of the tests indicated more severe problems, Dr. Pulcher concluded that these
results “must be interpreted with caution,” as the scores were “extremely high,”
suggesting exaggeration and malingering. Dr. Pulcher doubted the validity of the test,
and stated “this test was exaggerated to make [Juszczyk] look worse than is really the
case.” Dr. Pulcher reported that if Juszczyk’s statements as to the severity of his

                                         -5-
mental impairments were true, he would need psychiatric hospitalization or at least
ongoing psychological therapy.

       At the hearing, Dr. Liberman testified that, based on Juszczyk’s testimony,
Jusczcyk “might be capable of sedentary work,” but not of light work. Dr. Liberman
clarified, however, that based on all the evidence, Juszczyk would be capable of
sedentary work. When Dr. Liberman discounted Juszczyk’s testimony, he concluded
that Juszczyk would be capable of more: “light work with many caveats.”3

      The record also contained reports from other medical professionals. In October
2000, a consultant at Truman Medical Center noted that Juszczyk was “demoralized”
from his accident and that this was “a normal reaction.” At the time, the consultant
determined Juszczyk did not show any sign of needing antidepressant medications.
A discharge report states that Juszczyk had been a possible suicide risk, but that the
hospital personnel determined he was no longer at risk.

       In August 2001, Dr. King reported that Juszczyk had mild limitations in his
daily living and social functioning activities and moderate difficulties in maintaining
concentration, persistence, the ability to understand, remember, and carry out detailed
instructions. He was not “markedly limited” in any of the abilities assessed, and he
was not significantly limited in most of the abilities assessed, including his ability to
remember locations and work-like procedures, to maintain attention and concentration
for extended periods, to maintain regular attendance, to be punctual within customary
tolerances, to sustain an ordinary routine without special supervision, to work in
coordination with or proximity to others without being distracted by them, to complete
a normal workday and workweek without interruptions from psychologically based
symptoms, and to perform at a consistent pace without an unreasonable number and


3
 These caveats include no heavy overhead lifting or stooping and only occasional stair
climbing, balancing, kneeling, crouching, or crawling.

                                          -6-
length of rest periods. Dr. King noted that Juszczyk lives with his wife, helps to raise
a child, and can manage money. She noted that Juszczyk’s treating physician had not
prescribed medication for bipolar disorder, and reported that his “[psychological]
problems alone do not appear severe enough to prevent [him] from performing at least
less demanding tasks.”

       A vocational expert testified in response to two hypothetical questions the ALJ
posed. The first question included physical limitations of a nature and extent
expressed by Dr. Liberman and not as severe as Juszczyk’s testimony indicated. This
question also included mental limitations of the same nature and extent as those Dr.
Pulcher reported, which were less severe than Dr. Stanley and Juszczyk indicated.4
In response to this, the vocational expert testified there are numerous jobs in the state
and national economies Juszczyk could perform. The second hypothetical question
included more serious physical and mental limitations, based on Juszczyk’s testimony




4
 Specifically, this first hypothetical question posed whether jobs could be performed
by someone who could lift and carry twenty pounds on an occasional basis and ten
pounds frequently, who could stand and walk for at least thirty minutes at a time for
a total of four hours in an eight hour day, who could sit with normal breaks and rest
periods for six hours in an eight hour day, who would be unable to perform work
involving overhead work, repetitive reaching, ladders, scaffolds, or high unprotected
work areas, who would be unable to drive, who could only occasionally stoop, kneel,
crouch, crawl, or use stairs, and who would have a “limited but satisfactory” ability
to relate to co-workers, use judgment, and function independently.

                                          -7-
and Dr. Stanley’s assessment.5 In response to this question, the vocational expert
testified there would not be any jobs in the national economy Juszczyk could perform.

      Based on the record and testimony presented at the administrative hearing, the
ALJ determined Juszczyk was not disabled and that he was not precluded from
working in jobs that existed in significant numbers. The ALJ determined whether
Juszczyk was disabled using the regulatory five-step evaluation process. See 20
C.F.R. § 416.920(a)(4); Davidson v. Astrue, 501 F.3d 987, 988 (8th Cir. 2007).

      In reaching this determination, the ALJ considered the evidence described
above. The ALJ found Juszczyk to be only partially credible, based on evidence that
he had been in and out of the work force and had earnings below a level of substantial
gainful activity for many years, even in the absence of an alleged disability.
Additionally, the ALJ noted that the objective medical evidence did not support
Juszczyk’s allegations as to the depth and severity of his physical impairments. The
ALJ also found Dr. Stanley’s GAF assessment to be incredible, noting that if the
assessment were true, Juszczyk would require hospitalization, and noting it was
inconsistent with 90% of Dr. Stanley’s records, which the ALJ found classified
Juszczyk’s symptoms as mild to moderate.

      Based on the evidence, the ALJ determined Juszczyk’s residual functional
capacity. A residual functional capacity assessment determines what claimants would
be capable of doing despite their physical and mental limitations. 20 C.F.R. §


5
 The second hypothetical question posed whether there are jobs in the national
economy that could be performed by someone with the same non-exertional
limitations as were included in the first question, but who could lift and carry only ten
pounds on an occasional basis and negligible weights frequently, who could stand and
walk for only fifteen minutes at a time for a total of two hours in an eight hour day,
who could sit with normal breaks and rest periods for six hours in an eight hour day,
and who would have mental limitations as Dr. Stanley identified in his assessment.

                                          -8-
404.1545(a); McGeorge v. Barnhart, 321 F.3d 766, 768 (8th Cir. 2003). The ALJ
concluded that at all times Juszczyk retained a residual functional capacity to lift and
carry twenty pounds occasionally and ten pounds frequently, to stand or walk thirty
minutes at a time for a total of four hours in an eight hour day, and to sit for six hours
in an eight hour day. He could only occasionally stoop, kneel, crouch, crawl, or
climb stairs. The ALJ concluded Juszczyk could not work on ladders, scaffolding at
heights, or in unprotected work areas. He could not drive commercially or engage in
overhead work or repetitive reaching. Based on this and the first hypothetical
question posed to the vocational expert, the ALJ determined that at all relevant times,
Juszczyk was capable of performing jobs that exist in significant numbers in the
national economy and that he was not disabled within the meaning of the Social
Security Act. The district court affirmed this decision.

                                           II.

      “We review the district court’s decision de novo,” and “uphold the . . . denial
of benefits . . . if the ALJ’s decision is supported by substantial evidence in the record
as a whole.” Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007). “Substantial
evidence is less than a preponderance, but enough that a reasonable mind might
accept it as adequate to support a decision.” Id.

       On appeal, Juszczyk asserts the denial of his claim for disability insurance
benefits was not supported by substantial evidence on the record as a whole.
Specifically, Juszczyk makes four arguments. He argues that the ALJ applied the
incorrect legal standard for determining residual functional capacity, that the ALJ
failed to consider his mental impairments in determining his residual functional
capacity, that the ALJ applied the incorrect legal standard in evaluating the testimony
of Dr. Stanley, as the treating physician, and that the ALJ improperly relied on the
testimony of the vocational expert who testified based on a hypothetical question that
did not include Juszczyk’s non-exertional impairments. Many of these arguments are

                                           -9-
based on a challenge to the ALJ’s decision to discount Juszczyk’s testimony and Dr.
Stanley’s GAF assessment. Therefore, we will address these two points before
addressing specifically the four arguments Juszczyk raises on appeal.

                                          A.

       The ALJ found Juszczyk’s testimony to be not wholly credible. The ALJ
explained this determination was supported by evidence of Juszczyk’s work history.
He was in and out of work for many years and also did not report earnings at a level
indicating substantial gainful activity, even in the absence of an alleged disability.
The ALJ also explained that the objective medical evidence, including clinical
findings, did not support Juszczyk’s testimony as to the depth and severity of his
physical impairments. We defer to the ALJ’s well-supported determination that
Juszczyk’s testimony was not wholly credible. Gregg v. Barnhart, 354 F.3d 710, 714
(8th Cir. 2003); see also Casey v. Astrue, 503 F.3d 687, 696 (8th Cir. 2007) (deferring
to the ALJ’s credibility finding because the ALJ pointed to substantial evidence in the
record supporting her decision to discount the claimant’s subjective allegations).
Additionally, we note that Dr. Pulcher also doubted Juszczyk’s credibility and that Dr.
King determined Juszczyk was not more than mildly limited. “If an ALJ explicitly
discredits the claimant’s testimony and gives good reason for doing so, we will
normally defer to the ALJ’s credibility determination.” Gregg, 354 F.3d at 714.

                                          B.

       The ALJ did not rely on Dr. Stanley’s assessment of Juszczyk’s mental
limitations. ALJs are not obliged to defer to treating physician’s medical opinions
unless they are “well-supported by medically acceptable clinical and laboratory
diagnostic techniques and [are] not inconsistent with the other substantial evidence in
the record.” Ellis v. Barnhart, 392 F.3d 988, 995 (8th Cir. 2005) (quotations omitted).
The ALJ rejected Dr. Stanley’s assessment because it was inconsistent with Dr.

                                         -10-
Stanley’s own treatment notes, with objective testing, and with other medical evidence
in the record. Our review of the record, including reports from Dr. Pulcher, Dr. King,
Dr. Flageman, and the Truman Medical Center confirms the ALJ’s conclusion.

       Juszczyk argues that the ALJ rejected Dr. Stanley’s assessment based on
credibility judgments, speculation, or lay opinion, in violation of a Third Circuit
decision, Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000). However, we find that
the ALJ rejected Dr. Stanley’s assessment based on contradicting medical evidence,
not on the ALJ’s own judgments or opinions. See id. (noting an ALJ may reject a
treating physician’s assessment on “contradictory medical evidence”).

       Juszczyk argues that the ALJ rejected Dr. Stanley’s opinion based on the ALJ’s
own unsubstantiated lay opinion by stating that if the information in Dr. Stanley’s
GAF assessment were true, Juszczyk would require hospitalization. We note that it
was Dr. Pulcher’s medical opinion that Juszczyk would need psychiatric
hospitalization or at least ongoing psychological therapy if Juszczyk’s assessments of
his own impairments were true. In the context of the ALJ’s decision, the ALJ was not
expressing a medical opinion. Instead, the statement indicated the ALJ considered Dr.
Stanley’s GAF assessment to be so extreme—in light of contradictory medical
evidence and the fact that no one recommended Juszczyk be hospitalized—that the
ALJ determined Dr. Stanley’s GAF assessment could not be relied on. We have held
that an “ALJ may discount or disregard [a treating physician’s] opinion if other
medical assessments are supported by superior medical evidence, or if the treating
physician has offered inconsistent opinions.” Hogan v. Apfel, 239 F.3d 958, 961 (8th
Cir. 2001). We find that the ALJ applied the correct legal standard in evaluating Dr.
Stanley’s testimony and that the ALJ’s decision not to rely on Dr. Stanley’s GAF
assessment was supported by substantial evidence.




                                        -11-
                                           III.

                                           A.

       Juszczyk’s first argument is that the ALJ applied the incorrect legal standard
for determining functional capacity. Whether the ALJ based his decision on a legal
error is a question we review de novo. Dewey v. Astrue, 509 F.3d 447, 449 (8th Cir.
2007). Although he is not specific in his argument, Juszczyk explains that functional
capacity should be determined by considering all the relevant evidence in the case
record, and that the assessment of his residual functional capacity must reflect the
most sustained work activity he can do for eight hours a day, five days a week. He
quotes this court’s opinion in McCoy v. Schweiker, 683 F.2d 1138 (8th Cir. 1982)
(abrogated on other grounds by Forney v. Apfel, 524 U.S. 266, 267 (1988)), and notes
that the functional-capacity evaluation must be a realistic evaluation of his abilities to
work “day in and day out . . . in the sometimes competitive and stressful conditions
in which real people work in the real world” and “not the ability merely to lift weights
occasionally in a doctor’s office.” Id. at 1147.

        Juszczyk neither identifies evidence the ALJ failed to consider nor specifies
how the ALJ’s assessment was unrealistic. We find that in determining Juszczyk’s
residual functional capacity, the ALJ engaged in a realistic assessment of Juszczyk’s
abilities. The ALJ considered the extent to which Juszczyk could perform on an
occasional and frequent basis, and the extent to which he could stand and sit over the
course of an eight hour day.

       While there is evidence in the record indicating Juszczyk would have
difficulties performing in stressful and competitive conditions, this evidence is in the
form of Juszczyk’s testimony, which the ALJ found to be not wholly credible, and Dr.
Stanley’s report, to which the ALJ did not give controlling weight. As explained



                                          -12-
above, substantial evidence supports the ALJ’s determinations. We find that the ALJ
applied the correct legal standard in assessing Juszczyk’s residual functional capacity.

                                          B.

       Juszczyk also argues that the ALJ failed to consider his mental impairments in
assessing his residual functional capacity. However, we find that the ALJ considered
the evidence as a whole and determined Juszczyk suffered mental impairments of a
nature and to an extent as indicated by Dr. Pulcher’s report. Juszczyk offered
evidence indicating more severe mental impairments. The ALJ, however, accorded
more weight to Dr. Pulcher’s report, and we find substantial evidence supports the
ALJ’s conclusion.

                                          C.

       Juszczyk argues that the ALJ failed to apply the correct legal standard in
evaluating the opinion of Dr. Stanley, as the treating psychologist. As explained
above, the ALJ did not give controlling weight to Dr. Stanley’s opinion because Dr.
Stanley’s assessment of Juszczyk’s mental limitations contradicted substantial medical
evidence in the record, including objective clinical testing. We find substantial
evidence supports this determination. See Ellis, 392 F.3d at 995 (noting an ALJ need
not give a treating physician’s opinion conclusive weight if it is inconsistent with
other evidence in the record and if it is not well-supported by clinical tests).




                                         -13-
                                          D.

       Finally, Juszczyk asserts that the hypothetical question posed to the vocational
expert “does not include the functional restrictions imposed by plaintiff’s non
exertional impairments which were affirmatively established by the evidence.” The
hypothetical question included some non-exertional impairments. The vocational
expert was to assume the individual was prohibited from performing any overhead
work or doing repetitive reaching, using ladders, scaffolds, working in high
unprotected work areas, or driving. The individual would also be able to stoop, kneel,
crouch, crawl, or use stairs only occasionally.

       Juszczyk neither elaborates on his argument nor specifies the non-exertional
impairments purportedly established by the evidence yet not included in the
hypothetical question. Our review of the record indicates that Juszczyk may be
referring to his own testimony as to his non-exertional impairments. However,
contrary to Juszczyk’s assertions, evidence of these non-exertional impairments was
not firmly established by the record, as the ALJ doubted Juszczyk’s credibility. Thus,
the ALJ’s decision to exclude them from the hypothetical question he relied on is
supported by substantial evidence.

      Our conclusion is not affected even if Juszczyk is not referring to the
hypothetical question’s exclusion of non-exertional impairments, but to more serious
mental impairments. As explained above, the ALJ’s decision to rely on a hypothetical
question including Dr. Pulcher’s assessment and excluding Dr. Stanley’s assessment
and Juszczyk’s testimony was supported by substantial evidence.

                                         IV.

      For the foregoing reasons, we affirm the judgment of the district court.
                      ______________________________

                                         -14-